Judgment in favor of the defendants Servel, Inc., and Electrolux Refrigerator Sales, Inc., unanimously affirmed, with costs to said respondents. Judgment in favor of the defendants Consolidated Edison Company of New York, Inc., and Ardea Realty Corporation reversed as to those defendants, the action severed and a new trial ordered, with costs to the appellants to abide the event. The evidence as to contributory negligence of the plaintiff Ethel Marsden and the negligence of the defendants Consolidated Edison Company of New York, Inc., and Ardea Realty Corporation raised issues of fact which should have been submitted to the jury. Present — Martin, P. J., Townley, Untermyer, Dore and Cohn, JJ.; Martin, P. J., and Dore, J., dissent and vote to affirm.